DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claim 11 is rejected under 35 U.S.C. 101 because the claim is not to a process, machine, manufacture, or composition of matter. "A computer readable medium" covers both statutory (non-transitory) and non-statutory (transitory). A transitory signal does not fall within the definition of a process, machine, manufacture, or composition of matters. Therefore, the Examiner suggests amending the claims as follows: delete “A computer-readable” and insert - A non-transitory computer readable -

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 1, 9-11, and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Miao et al. (US 2020/0175107) in view of Cheng et al. (US 2019/0230572).

and the processing instruction is used to instruct to resume at least partial information in the CA configuration information, or is used to instruct to clear at least partial information in the CA configuration information (i.e., the network device instructs, by using the configuration information, the UE to perform the measurement in the RRC idle mode [0030]-[0031], [0076], Condition 1 may be that the UE has the UE feature for 
Miao does not specifically teach the CA configuration information is access stratum context information stored on the terminal.
However, the preceding limitation is known in the art of communications. Cheng teaches a UE 115 may be configured with multiple downlink CCs and one or more uplink CCs for carrier aggregation. Carrier aggregation may be used with both FDD and TDD component carriers ([0043]). One or more access stratum parameters to be used by the receiving device in transmitting the second packet and one or more access stratum parameters include a carrier aggregation configuration (claims 13-14). The QoS configurations may also contain radio layer transmission configuration, e.g. CA configuration, which could be derived from radio layer headers or the provided by receiving module ([0089]-[0090] and [0093]-[0094]). Therefore, it would have been obvious to one of ordinary skill in the art, at the time of the invention, to have implemented the technique of Cheng within the system of Miao in order to indicate one or more access stratum layer parameters for transmitting the second packet, such as carrier aggregation configuration, which the reflective QoS component 440 can utilize in transmitting the second packet to the UE.
Regarding claim 9, Miao in view of Cheng teaches all the limitations above. Miao further teaches the CA configuration information comprises at least one of the following: cell type information, cell identifier information, cell state information, cell SDAP layer configuration information, cell PDCP layer configuration information, cell RLC layer configuration information, cell MAC layer configuration information, or cell physical layer 
Regarding claim 10, Miao teaches A terminal, comprising a memory, a processor, and a computer program stored in the memory and capable of running on the processor, wherein the processor executes the computer program to perform: in a process in which the terminal performs radio resource control (RRC) connection resumption, processing, by the terminal, CA configuration information based on measurement behavior of the terminal in the non-connected state, or processing, by the terminal, the CA configuration information according to a processing instruction sent by a network side device, or processing, by the terminal, the CA configuration information based on the measurement behavior of the terminal in the non-connected state and according to the processing instruction sent by the network side device (i.e., the network device instructs, by using the configuration information, the UE to perform the measurement in the RRC idle mode [0030]-[0031], [0076], Condition 1 may be that the UE has the UE feature for performing a measurement, for example, whether the UE supports carrier aggregation [0164]), and the processing instruction is used to instruct to resume at least partial information in the CA configuration information, or is used to instruct to clear at least partial information in the CA configuration information (i.e., the network device instructs, by using the configuration information, the UE to perform the measurement in the RRC idle mode [0030]-[0031], [0076], Condition 1 may be that the 
Miao does not specifically teach the CA configuration information is access stratum context information stored on the terminal.
However, the preceding limitation is known in the art of communications. Cheng teaches a UE 115 may be configured with multiple downlink CCs and one or more uplink CCs for carrier aggregation. Carrier aggregation may be used with both FDD and TDD component carriers ([0043]). One or more access stratum parameters to be used by the receiving device in transmitting the second packet and one or more access stratum parameters include a carrier aggregation configuration (claims 13-14). The QoS configurations may also contain radio layer transmission configuration, e.g. CA configuration, which could be derived from radio layer headers or the provided by receiving module ([0089]-[0090] and [0093]-[0094]). Therefore, it would have been obvious to one of ordinary skill in the art, at the time of the invention, to have implemented the technique of Cheng within the system of Miao in order to indicate one or more access stratum layer parameters for transmitting the second packet, such as carrier aggregation configuration, which the reflective QoS component 440 can utilize in transmitting the second packet to the UE.
Regarding claim 11, Miao teaches a computer-readable storage medium storing a computer program, wherein a processor executes the computer program to perform: in a process in which the terminal performs radio resource control (RRC) connection resumption, processing, by the terminal, CA configuration information based on measurement behavior of the terminal in the non-connected state, or processing, by the 
Miao does not specifically teach the CA configuration information is access stratum context information stored on the terminal.
However, the preceding limitation is known in the art of communications. Cheng teaches a UE 115 may be configured with multiple downlink CCs and one or more uplink CCs for carrier aggregation. Carrier aggregation may be used with both FDD and TDD component carriers ([0043]). One or more access stratum parameters to be used by the receiving device in transmitting the second packet and one or more access stratum parameters include a carrier aggregation configuration (claims 13-14). The QoS configurations may also contain radio layer transmission configuration, e.g. CA 440 can utilize in transmitting the second packet to the UE.
Regarding claim 20, Miao in view of Cheng teaches all the limitations above. Miao further teaches the CA configuration information comprises at least one of the following: cell type information, cell identifier information, cell state information, cell SDAP layer configuration information, cell PDCP layer configuration information, cell RLC layer configuration information, cell MAC layer configuration information, or cell physical layer configuration information (i.e., the QoS configurations may also contain radio layer transmission configuration, e.g. CA configuration, which could be derived from radio layer headers or the provided by receiving module ([0039], [0089]-[0090] and [0093]-[0094]) in order to improve link efficiency.
Claim 19 is rejected under 35 U.S.C. 103 as being unpatentable over Miao et al. (US 2020/0175107) in view of Cheng et al. (US 2019/0230572) further in view of Keskitalo et al. (US 2019/0274071).
Regarding claim 19, Miao in view of Cheng teaches all the limitations above except processing instruction is comprised in an RRC connection resume message sent by the network side device.  
.

Allowable Subject Matter
Claims 2-8, 12-18 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.


Conclusion 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JEAN ALLAND GELIN whose telephone number is (571)272-7842. The examiner can normally be reached MON-FR 9-6 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, JINSONG HU can be reached on 571-272-3965. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.